DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office action is responsive to the submission received on 06-21-2022 under the After Final Consideration Pilot program. As directed, claims 1-6, 9-13, 15-17, 19, and 21-23 have been amended, claims 8, 14, 18, 20, and 24 have been canceled, claim 7 has been previously canceled, and no new claims have been added. Thus, claims 1-6, 9-13, 15-17, 19, and 21-23 are currently pending in the application.

Response to Amendment
Applicant has amended claims 2-6, 9-12, 15-17, and 21-23 to address various minor informalities within these claims. The previously held claim objections are hereby withdrawn.
Claims 6 and 8-12 have been amended to address indefinite language. The previously held rejections under 35 USC 112(b) are hereby withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
-A “force-generating element” in claims 1 and 3 which is interpreted relative to page 2, lines 10-11 of the Specification to include a spring, a compressed air or gas cartridge, or an electro-magnetic actuator.
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Laura Cruz on 07-07-2022.
The application has been amended as follows: 

1. (Currently amended) A lip plumping device, comprising: 
a positive pressure device having a striking rod and a striking head attached on an end of the striking rod;
a force-generating element to propel the striking head with energy which upon impacting on a 
a button that controls the force-generating element; 
and a computing device having stored thereon instructions configured to perform the steps: 
creating, by a computing device, a pre-altered lip style of a user; 
creating, by the computing device, a plurality of lip styles; 
creating, by the computing device, a questionnaire in which the user selects at least one lip style from the plurality of lip styles; 
and providing, by the computing device, instructions to the lip plumping device at least one lip style selected by the user, wherein the pre-altered lip style of the user is compared to the at least one lip style selected by the user from at least one selected by the user, the computing device calculates a plurality of target spots for striking, a number of strikes for each of the plurality of target spots, and a striking force for each of the plurality of target spots, to result in plumping of the pre-altered lip style to resemble the at least one selected by the user, wherein lip style is related to fullness of lips.
3. (Currently amended) The lip plumping device of claim 1, wherein the force-generating element has settings to vary a force generated.
9. (Currently amended) The lip plumping device of claim 1, wherein the instructions are presented as a graphical image of the plurality of target spots.
13. (Currently amended) A computing device, comprising at least a memory and processor, configured to: 
create a pre-altered lip style of a user; 
create a plurality of lip styles; 
create a questionnaire in which the user selects at least one lip style from the plurality of lip styles; 
provide instructions for a lip plumping device wherein the lip plumping device comprises:
a positive pressure device having a striking rod and a striking head attached on an end of the striking rod;
a force-generating element to propel the striking head with energy which upon impacting on a spot on a lip or in an area around the lip increases blood flow to the spot on the lip or in the area around the lip which produces a lip plumping effect; 
a button that controls the force-generating element;
wherein the instructions are configured to define how to plump the pre-altered lip style of the user to resemble the lip style selected by the user, wherein the lip plumping device increases blood flow to the user’s lips to cause swelling of the user’s lips; 
and comparing the pre-altered lip style of the user to the at least one lip style selected by the user from the plurality of lip styles, and based on physical differences of the pre-altered lip style with theat least one lip style selected by the user, the computing device calculates a plurality of target spots for striking, a number of strikes for each of the plurality of target spots, and a striking force for each of the plurality of target spots, to result in plumping of the pre-altered lip style to resemble the at least one lip style selected by the user, wherein lip style is related to fullness of lips.
15. (Currently amended) The computing device of claim 13, wherein the instructions are presented as a graphical image of the plurality of target spots.
16. (Currently amended) The computing device of claim 13, wherein the plurality of lip styles are recommended by the computing device based on one or more photos of the pre-altered lip style of the user.
19. (Currently amended) A system, comprising: 
	a lip style analysis engine including computational circuitry configured to:
create a pre-altered lip style of a user and a plurality of lip styles; 
a questionnaire analysis engine including computational circuitry configured to: 
provide a selection of at least one lip style from the plurality of lip styles; and
an instruction engine including computational circuitry configured to:
provide instructions for a lip plumping device wherein the lip plumping device comprises:
a positive pressure device having a striking rod and a striking head attached on an end of the striking rod;
a force-generating element to propel the striking head with energy which upon impacting on a spot on a lip or in an area around the lip increases blood flow to the spot on the lip or in the area around the lip which produces a lip plumping effect; 
a button that controls the force-generating element;
wherein the instructions are configured to define how to plump the pre-altered lip style of the user to resemble the lip style selected by the user, wherein the lip plumping device increases blood flow to the user’s lips to cause swelling of the user’s lips; 
and compare the pre-altered lip style of the user to the at least one lip style selected by the user from the plurality of lip styles, and based on physical differences of the pre-altered lip style with theat least one lip style selected by the user, the computing device calculates a plurality of target spots for striking, a number of strikes for each of the plurality of target spots, and a striking force for each of the plurality of target spots, to result in plumping of the pre-altered lip style to resemble the at least one lip style selected by the user, wherein lip style is related to fullness of lips.
21. (Currently amended) The system of claim 19, wherein the instructions are presented as a graphical image of the plurality of target spots.

Allowable Subject Matter
Claims 1-6, 9-13, 15-17, 19, and 21-23 are allowed as a result of the preceding Examiner’s Amendment to the record.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art of record previously identified are Cho-Wahlburg (DE 20 2007 001473) and George (WO 2019/023549). While Cho-Wahlburg describes various aspects of the lip plumping device recited in each of independent claims 1, 13, and 19 including: 
a positive pressure device (“device for massage of the lips”) (claim 1, line 1; paragraph 11, lines 1-5; paragraph 13, lines 1-5; Fig. 1) having a striking rod (see annotated Fig. 1 below) and a striking head (see annotated Fig. 1 below) attached on an end of the striking rod (see annotated Fig. 1 below) (paragraph 17, lines 1-2);
a force-generating element (3) to propel the striking head (see annotated Fig. 1 below) with energy which upon impacting on a target spot on a lip or in an area around the lip increases blood flow to the target spot on the lip or in the area around the lip which produces a lip plumping effect (paragraph 13, lines 1-5; paragraph 14, lines 1-4; paragraph 17, lines 1-3);
and a button (6) that controls the force-generating element (3) (paragraph 14, lines 1-4).

    PNG
    media_image1.png
    504
    434
    media_image1.png
    Greyscale

Cho-Wahlburg fails to disclose a computing device having stored thereon instructions to perform the steps of creating a pre-altered lip style, creating a plurality of lip styles, and providing a questionnaire to a user to select a lip style.
However, George teaches various aspects of the computer-implemented steps of independent claims 1, 13, and 19 including:
a lip conditioning device for providing enhanced tissue therapy to a lip (abstract, lines 1-2) including a computing device (paragraph 84: the client device is configured as a mobile device, a wearable electronic, a television, a magic mirror, a network router, or a personal computer) having stored thereon instructions to perform the steps:
creating, by a computing device (“client device”), a pre-altered lip style of a user (paragraph 89: lines 1-3; paragraph 93, lines 1-4; paragraph 95, lines 1-3);
creating, by the computing device (“client device”), a plurality of lip styles (paragraph 88, lines 1-3 and 7-11; paragraph 90, lines 1-2);
creating, by the computing device (“client device”), a questionnaire in which the user selects at least one lip style from the plurality of lip styles (paragraph 88: “based on the desired results inputted by a user” and paragraph 90, lines 1-2);
and providing, by the computing device (“client device”), instructions for a plumping device how to plump the pre-altered lip style of the user to resemble the lip style selected by the user (paragraph 88, lines 7-11; paragraph 90, lines 1-2; paragraph 96, lines 5-7; paragraph 97, lines 1-3). George further indicates that the method enacted by the computing device to alter the lip allows user’s to achieve the “ideal lip ratio” by focusing on target areas of the user’s lip that require plumping (paragraph 99, lines 1-6).
While George indicates various protocols to instruct a user to use the lip conditioning device to achieve a certain look, George’s lip conditioning device applies negative pressure to the user’s lip (see George at the abstract), and thus cannot fairly render obvious the newly added limitations of claims 1, 13, and 19 which outline that the instantly claimed device “based on physical differences of the pre-altered lip style with the selected lip style, the computing device calculates target spots for striking, a number of strikes for each target spot, and a striking force for each target spot, to result in plumping of the pre-altered lip to resemble the selected lip style”. Because George’s device informs the skilled artisan on how to use a negative pressure lip conditioning device to achieve a targeted look, and is silent regarding the use of a positive pressure device, it would not have been obvious to one of ordinary skill in the art to look to George’s teachings to combine with the positive pressure device disclosed by Cho-Wahlburg to specifically provide the user and the device with instructions on target spots for striking, a number of strikes for each spot, and a striking force for each spot. Thus, independent claims 1, 13, and 19 are patentably distinct over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785